Citation Nr: 0634190	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-29 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
February 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which declined to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a bipolar disorder.

The RO, in a supplemental statement of the case issued in 
July 2004 appears to have determined that new and material 
evidence to reopen the veteran's previously denied claim for 
a psychiatric disorder had been received, and then 
readjudicated the claim on a de novo basis in light of all 
the evidence of record.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that in a matter 
such as this the Board has a legal duty to consider the issue 
of whether new and material evidence has been submitted to 
reopen the claim regardless of the RO's action.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995); see also Fulkerson v. West, 
12 Vet. App. 268, 269-70 (1999) (per curium).  (Setting aside 
a Board decision to enable the Board to observe the procedure 
required by law for reopening a final decision.)  
Furthermore, if the Board finds that new and material 
evidence has not been submitted it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim 
seeking entitlement to service connection for an acquired 
psychiatric disorder is addressed below. 

The reopened claim of service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for a nervous condition was denied by 
an unappealed RO rating decision in September 1981.

2.  In a rating decision dated in January 1991, the RO 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for an acquired psychiatric 
disorder.  Following notification of the adverse 
determination, the veteran did not initiate an appeal.

3.  The additional evidence received since the January 1991 
rating decision includes evidence which relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and raises a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002, April 2003, 
June 2003, January 2004, April 2005, and May 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims.  VA made all efforts 
to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2006 supplemental statement of the case.

In addition, VA has associated with the veteran's claims file 
copies of his service medical records, VA and private 
treatment records, and a transcript of the veteran's hearing 
testimony.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The evidence on file at the time of the September 1981 rating 
decision consisted of the veteran's service medical records, 
which showed that the veteran, while hospitalized in October 
1973, was diagnostically assessed as having an immature type 
personality disorder.  A subsequent mental status examination 
in November 1973 revealed no signs of a psychosis or 
neurosis.  Also of record in September 1981 was a summary of 
the veteran's hospitalization at the Florida State Hospital 
beginning in November 1975 for evaluation and treatment 
referable to a diagnosis of antisocial personality disorder, 
as well as, a summary of his VA hospitalization beginning in 
July 1981 for diagnoses of borderline personality disorder 
and history of poly drug use and alcoholism.

Based on the above, the RO in September 1981denied service 
connection for a nervous disorder on the basis that the 
veteran's service medical records were negative for evidence 
of such disorder.  The veteran was notified of that decision 
and of his appellate rights.  He did not appeal that 
decision, which is final.  38 U.S.C.A. § 7105.

A subsequent RO rating action dated in January 1991 found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.  The claim was denied on the 
basis that the evidence submitted since the September 1981 
rating decision failed to show the onset of a psychosis in 
service or within one year thereafter to a compensable degree 
and that the veteran's personality disorder was a 
constitutional or developmental abnormality.  The veteran was 
notified of that decision and of his appellate rights.  He 
did not appeal that decision, which is final.  38 U.S.C.A. 
§ 7105.
 
In October 2001, the veteran submitted an application to 
reopen his previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.

The law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  § 38 U.S.C.A. § 5108.
   
New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

The medical evidence received subsequent to the January 1991 
RO rating action includes a January 2004 VA psychiatric 
progress note recording the veteran's report of frequent VA 
hospitalizations for psychiatric problems since service.  
Following a mental status examination, during which the 
veteran admitted to depression and past suicidal ideation, 
bipolar disorder by history and dissociative disorder by 
history were Axis I diagnoses.  In an addendum to this 
examination, also dated in January 2004, the veteran's VA 
examining psychiatrist stated that it is not at all uncommon 
for the initial diagnosis in bipolar disorder to be a 
personality disorder.  He added "that appears to be the case 
in this vets history."

In view of the above, the Board finds that the evidence 
submitted since the January 1991 decision is new and material 
in that a VA examiner for the first time has indicated that 
there may be a relationship between the veteran's current 
bipolar disorder and the personality disorder diagnosed in 
service.  As such, the newly received evidence, suggesting a 
relationship between a disorder diagnosed in service and a 
currently diagnosed psychiatric disorder, represents new and 
material evidence that raises a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disorder.  Having agreed with the RO 
determination that new and material evidence has been 
submitted; the veteran's previously denied claim for service 
connection for an acquired psychiatric disorder is reopened. 






ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened and to this extent only, the appeal is 
granted.


REMAND

In essence, the veteran asserts that his currently diagnosed 
bipolar disorder was first manifest in service, but was 
misdiagnosed as a personality disorder.  He believes that 
service connection for a bipolar disorder should be granted 
on that basis.

The Board notes that a VA staff psychiatrist, following a 
clinical evaluation of the veteran in January 2004, has 
indicated that the veteran's current bipolar disorder had its 
onset during the veteran's service.  However, there was no 
detailed explanation for the basis for that opinion.  In 
light of the above, the Board is of the opinion that a VA 
psychiatric examination of the veteran would be helpful in 
the adjudication of the instant claim.

Therefore, this case is REMANDED to the RO for the follow 

1. The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric conditions since his 
separation from service.  Any records 
that are not currently included in the 
clams file should be obtained and added 
to the file.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained. 

2. The veteran should then be scheduled 
for a VA psychiatric examination.  The 
claims folder should be made available to 
the examiner.  Any appropriate 
psychological testing should be 
conducted.  The examiner should indicate 
what the most accurate diagnosis or 
diagnoses are, what the most accurate in-
service diagnosis is, and whether there 
is a relationship between any current 
mental disease and in-service 
manifestations.  If possible, the 
psychiatrist should provide an opinion as 
to the date of onset any current 
psychiatric disorder found to be present.  
The psychiatrist should state whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent probability) 
that any current psychiatric disorder had 
its onset during active service (from 
February 1973 to February 1974).  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

3.  Following the additional development, 
the RO should readjudicate the issue on 
appeal with consideration of the evidence 
obtained in response to the above 
development.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion in the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


